Mr. Presiding Justice Baume delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 420*—when objection below to insufficiency of affidavit of merits essential. An objection that the affidavit of merits filed by the defendant in an action for attorney’s fees did not aver as grounds of defense that there had been an accord and satisfaction and that such fees had been paid, all of which was testified to by the defendant, cannot be raised for the first time on appeal. 2. Appeal and error, § 883*—when instructions must be set out in full. Alleged error in giving instructions will not be considered on appeal or writ of error unless all the instructions given are set out in full in the abstract. 3. Appeal and error, § 1530*—when instruction harmless. An instruction, although subject to criticism, held not prejudicially erroneous where the testimony relative to the matters therein presented stands uncontradicted. 4. New trial, § 67*—when newly-discovered evidence not ground for new trial. Newly-discovered evidence held not of such a character as to warrant the granting of a new trial.